DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 	Claims 30, 31, 33-45 are pending and have been considered on the merits.  All arguments and amendments have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, applicant has amended the claims to be drawn to predicting survival in a patient with CLL based upon levels of circulating cell-free CD5 (cCD5) in a sample from said patient. The patient is claimed to have a longer survival or survival duration if the level of cell-free CD5 is less than 55,806 U/µl relative to a CLL patient that has a level of cCD5 greater than 55,806 U/µl or having a shorter survival if the level of cCD5 is greater than 55,806 U/µl.  Claim 41 correlates the cCD5:cCD3 ratio with the patients predicted survival, wherein the ratio less than a reference value is further indicative of a longer survival. The claim amendments introduce new matter, which is not described in the specification as originally filed.  New claims 43-45 also contain the same language of having a longer or shorter survival determined by levels of less than or greater than 55,806 U/µl. 
As previously presented in the Office Action mailed 3/14/22, the Advisory Action mailed 6/30/2022 and the Interview Summary on 6/30/2022, with respect to the language of a higher, greater, or lower chance of survival; the same applies to the newly added shorter and longer language.  Applicant’s specification at p.21-22, Ex. 5 measures cell-free CD5 and CD3 in the plasma of CLL patients and find that both cCD5 and cCD3 were significantly higher in CLL patients (cCD5 having a median of 55,806 compared to controls). The specification states that “both cCD5 and relative ratio of cCD5:cCD3 correlated with survival (p. 22); however nowhere in the specification does applicant predict and identify the patient as having a shorter or longer survival or survival duration based upon the measured median cCD5 levels or the cCD5:cCD3 ratio. The amendment to include terms shorter and longer, do not overcome the rejection as applicant is simply changing the language using synonyms yet still claiming subject matter not described in the specification. In addition, the levels of cCD3 and cCD5 are both compared to normal controls, not a CLL patient as currently amended in claim 30. Other than a “correlation with survival” there are no teachings to shorter or longer survivals or any standards of which to compare a “shorter” or “longer”, survival or survival duration. How much longer of a survival would one have if cCD5 is less than 55,806 U/µl and how much less would the levels have to be for one to have a longer survival?  Fig. 1-3, for example demonstrate survival predictions; however, these are not directed to cCD3 and cCD5 in CLL patients. The specification states that the findings confirm that the cCD5 and cCD3 can be detected in the circulation of CLL patients and most likely reflect tumor load and used as a tumor marker. With regard to IL-1Ra, specification (0074) does suggest that when patients are dichotomized according to the median IL-1Ra level, those patients having higher levels had longer survival.  However, the specification does not teach the same for cCD5.  The amendment changes the scope of the claims and applicants invention for which no support is provided. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, 33-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The terms “shorter”, “longer”, “greater” and “less” in claims 30, 41, 43, are relative terms which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As stated above in the 112, first paragraph rejection, the specification does not disclose predicting a shorter and longer survival or survival duration, how much longer or shorter nor what the scope of shorter, longer, greater and less are with regards to survival and levels, respectively. How much longer a survival or survival duration would one have if cCD5 is less than 55,806 U/µl and how much less would the levels have to be for one to have a longer survival?





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 has been amended and is drawn to determining circulating levels of cCD5 and cCD5, which fails to further limit both claim 30 and 36 from which it depends. Claim 40 depends on claim 37 and thus fails to limit claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicant argues that because the specification provides support for “both cCD5 and ratio of cCD5:cCD3 correlated with survival” and cCD5 correlated positively with other indicators of CLL and was higher in CLL patients than normal controls, that it would be clear to a person of ordinary skill that cCD5 levels greater than 55,806 U/ul correlated with decreased survival and levels less than 55,806 U/ul correlated with increased survival.  The specification teaches using cCD5 as a tumor marker in CLL and while cCD5 and cCD3:cCD5 levels were found to be higher in CLL patients compared to normal controls, the specification does not teach predicting ones survival and determining a shorter or longer duration of survival based upon levels greater or less than 55,806 U/uL.  The specification only states that cCD5 and cCD3:cCD5 ratio’s correlated with survival but there is no discussion of how or the duration of survival. With regard to IL-1Ra, specification (0074) does suggest that when patients are dichotomized according to the median IL-1Ra level, those patients having higher levels had longer survival.  However, the specification does not teach the same for cCD5.  
Regarding the 112(b), Applicant argues that they have amended the claim and thus the amendments obviate the indefinite rejection.  Applicants amendment replaces the terms with their synonyms and thus the rejection applies to the newly amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/          Examiner, Art Unit 1651                                                                                                                                                                                              

/TAEYOON KIM/           Primary Examiner, Art Unit 1632